United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 26, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-40732
                            Summary Calendar


SAMUEL ORELLANA,

                                                Plaintiff-Appellant,

versus


JAMES B. ZELLAR, SR., Warden;
Unidentified SQUIER, Sargent;
EARL A. BRIDGEFORTH, Correctional
Officer III; BYRONE L GRANT,
Correctional Officer; BRENDA D.
SPITALERI, Correctional Officer,

                                               Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                            (9:03-CV-91-HWM)
                          --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Samuel Orellana, Texas prisoner # 1008987,

appeals the summary judgment dismissal of his 42 U.S.C. § 1983

complaint.     We affirm.

     The district court did not err in its summary-judgment,

qualified-immunity determination that Orellana had not established

the violation of a clearly established constitutional right on

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
either his denial-of-access-to-the-courts or retaliation claims

because he failed to argue or demonstrate that his ability to

pursue a “nonfrivolous,” “arguable" legal claim was hindered by the

defendants’ actions.      Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citations omitted); see Johnson v. Rodriguez, 110 F.3d 299,

311 (5th Cir. 1997).

      Further, the district court did not err in dismissing the

claims against defendant Spitaleri pursuant to 42 U.S.C. § 1997e

for Orellana’s failure to exhaust administrative remedies.              Texas

has   a   two-step   administrative       grievance   procedure   for   state

inmates. Wendell v. Asher, 162 F.3d 887, 891 (5th Cir. 1998).             The

record shows that the grievances filed by Orellana do not mention

Spitaleri.    Accordingly, Orellana did not exhaust the available

administrative remedies regarding his claims against Spitaleri.

AFFIRMED.




                                      2